DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “… is disclosed,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-120 of U.S. Patent No. 10,711,112 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the claims at issue are not identical, they are not patentably distinct from each other because the process of the current application would produce the same product as the ones of the reference, since the product would have the same fibers and additives, at the same, such as the additives and filaments, at the same or overlapping amounts, i.e., wet strength, filaments, and both hardwood and softwood fibers.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-120 of U.S. Patent No. 10,703,871 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, the process of the current application would produce the same product as the ones of the reference, since the product would have the same fibers and additives, at the same or overlapping amounts, i.e., wet strength, filaments, and both hardwood and softwood fibers.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-120 of U.S. Patent No. 10,687,675 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, the process of the current application would produce the same product as the ones of the reference, since the product would have the same fibers and additives, at the same or overlapping amounts, i.e., wet strength, filaments, and both hardwood and softwood fibers.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-120 of U.S. Patent No. 10,682,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, the process of the current application would produce the same product as the ones of the reference, since the product would have the same fibers and additives, at the same or overlapping amounts, i.e., wet strength, filaments, and both hardwood and softwood fibers.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-120 of U.S. Patent No. 10,570,261 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, the differences are obvious, i.e., while the refining of the softwood fiber is optional in current application, this is a clear indication that the refining of the pulps, either softwood or hardwood would be within the level of ordinary skill in the art. 
 Note that there is overlapping of the amount of fibers, softwood and hardwood in both applications. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach nor fairly suggest a process of making a differential density tissue/towel products using a furnish as claimed. Note that one of ordinary skill in the art would not expect the retention of nanofilaments in differential density structures.
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 Double Patenting, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with 1all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making Absorbent Towels or Tissues Comprising Cellulose Nanofilaments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF